Citation Nr: 1032275	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
headache disorder, claimed as migraines.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a left 
ankle disorder.

4.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a back 
disorder, claimed as low back pain.

5.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a right 
shoulder disorder, claimed as tendonitis.

6.  Entitlement to service connection for diabetes mellitus, type 
2.

7.  Entitlement to service connection for erectile dysfunction, 
to include as due to undiagnosed illness.

8.  Entitlement to service connection for sleep apnea, to include 
as due to undiagnosed illness.

9.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as diverticulitis, to include as due to 
undiagnosed illness.

10.  Entitlement to service connection for hypercholesterolemia.

11.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as to include posttraumatic stress 
disorder.

12.  Entitlement to service connection for a skin disorder, 
claimed as chronic skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1997, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  The Veteran and his wife testified at a June 2010 hearing 
before the undersigned sitting at the RO, a transcript of which 
is associated with the claims file.

The reopened issues of entitlement to service connection for a 
headache disorder and entitlement to service connection for a 
back disorder, and the issues of entitlement to service 
connection for diabetes mellitus, type 2; entitlement to service 
connection for erectile dysfunction; entitlement to service 
connection for sleep apnea; and entitlement to service connection 
for a gastrointestinal disorder, are addressed in the Remand 
portion of the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 1998 rating decision denied service connection for a 
headache disorder, hypertension, a left ankle disorder, a back 
disorder, and a right shoulder disorder.  The Veteran did not 
appeal the July 1998 rating decision with respect to these 
issues.

2.  The additional evidence received since the time of the final 
July 1998 rating decision raises a reasonable possibility of 
substantiating the claims of entitlement to service connection 
for a headache disorder, hypertension, or a back disorder.

3.  The additional evidence received since the time of the final 
July 1998 rating decision does not raise a reasonable possibility 
of substantiating the claims of entitlement to service connection 
for a left ankle disorder or a right shoulder disorder.

4.  The Veteran's service treatment records show no evidence of 
hypertension, as defined by VA regulations, in service or at 
service separation.

5.  Hypertension was first diagnosed in 2000, more than one year 
after service separation.

6.  The probative and persuasive evidence of record does not 
relate the Veteran's hypertension to his military service.

7.  The Veteran's hypercholesterolemia is not a disability for VA 
purposes.

8.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested a withdrawal of the issues of entitlement to 
service connection for an acquired psychiatric disorder, and 
entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for a headache disorder, hypertension, and a 
back disorder, is new and material, and therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Evidence submitted to reopen the claims of entitlement to 
service connection for a left ankle disorder and for a right 
shoulder disorder is not new and material, and therefore, the 
claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  Hypertension was not incurred in or aggravated by military 
service, and it may not be presumed to be related to service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Hypercholesterolemia was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  The criteria for withdrawal of a substantive appeal by the 
Veteran, for the issues of entitlement to service connection for 
an acquired psychiatric disorder, and entitlement to service 
connection for a skin disorder, are met.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  August 2005 and December 2005 letters 
satisfied the duty to notify provisions, to include notifying the 
Veteran of how to reopen his claims for a headache disorder, 
hypertension, a left ankle disorder, a back disorder, and a right 
shoulder disorder, based on the submission of new and material 
evidence, and of the specific evidence required to reopen those 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a March 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations had previously been conducted 
in February 1998; VA is not required to obtain an examination for 
a claim to reopen a finally decided decision, and there was 
sufficient evidence in the record to adjudicate the Veteran's 
claim for service connection for hypertension without requiring 
an examination.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79, 81(2006).   

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issues on appeal, and both she and the 
Veteran's representative asked questions to ascertain the 
etiology of the claimed disorder.  In addition, the VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim, to include whether the Veteran 
had received treatment at a VA or other facility.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
history of the Veteran's claims disorders, and to determine 
whether any evidence existed that would be sufficient to reopen 
the finally decided claims on appeal.  As such, the Board finds 
that, consistent with Bryant, the VLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless 
error.  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

New and Material Evidence Claims

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The RO denied service connection for a right shoulder disorder, a 
headache disorder, hypertension, a left ankle disorder, and a 
back disorder in July 1998, and notified the Veteran of the 
decision that same month.  The rating decision was not appealed 
and it is final with respect to each of those issues.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matters under 
consideration in this case at that time were whether the Veteran 
had a current diagnoses of a headache disorder, hypertension, a 
back disorder, or a right shoulder disorder, and whether his left 
ankle disorder was related to his military service.  In order for 
the Veteran's claim to be reopened, evidence must have been 
presented or secured since the July 1998 rating decision which is 
relevant to, and probative of, these matters.

Headache Disorder

The RO denied the Veteran's claim for entitlement to service 
connection for a headache disorder in July 1998 on the basis that 
no current headache disorder existed.  The evidence of record at 
the time of the July 1998 rating decision relevant to the 
Veteran's claim for service connection included his service 
treatment records and the February 1998 VA general medical 
examination report.  The additional evidence added to the record 
since the July 1998 rating decision includes VA outpatient 
treatment records dated from March 1999 through March 2005, and 
the Veteran's June 2010 Board hearing testimony.  The VA 
outpatient treatment records show that the Veteran had a history 
of intermittent migraine headaches which began first manifested 
in service, but later began again in 2000, during the postservice 
period.  The Veteran has also testified that he experienced 
migraine headaches, at varying frequency and degrees of severity, 
since a May 1982 inservice head injury sustained while he was 
playing basketball.

The Veteran's statements that he has a current headache disorder 
is competent lay evidence of its existence, as headaches are a 
condition readily identified by laypersons due to the unique 
nature of the disorder.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  As such, these records and the Veteran's 
testimony are both new, as they had not been previously 
considered by VA, and material, as by showing evidence of a 
current headache disorder, they raise the reasonable possibility 
of substantiating the Veteran's claim.  The Board thus finds that 
new and material evidence has been submitted since the July 1998 
rating decision with respect to the issue of entitlement to 
service connection for a headache disorder.  Therefore, the issue 
is reopened.  

Hypertension

The RO denied the Veteran's claim for entitlement to service 
connection for hypertension in July 1998 on the basis that 
hypertension, as a disorder, had not been diagnosed.  The 
evidence of record at the time of the July 1998 rating decision 
relevant to the Veteran's claim for service connection included 
his service treatment records and the February 1998 VA general 
medical examination report.  The additional evidence added to the 
record since the July 1998 rating decision includes VA outpatient 
treatment records dated from March 1999 to September 2007.  These 
records show that a history of hypertension was noted in a March 
1999 VA outpatient treatment record, borderline hypertension was 
diagnosed in an August 1999 VA outpatient treatment record, and 
that hypertension was formally diagnosed in a May 2000 VA 
outpatient treatment record.  

Ultimately, these records are both new, as they had not been 
previously considered by VA, and material, as by showing evidence 
of a current hypertension diagnosis, they raise the reasonable 
possibility of substantiating the Veteran's claim.  The Board 
thus finds that new and material evidence has been submitted 
since the July 1998 rating decision with respect to the issue of 
entitlement to service connection for hypertension.  Therefore, 
the issue is reopened.  

Left Ankle Disorder

The evidence of record at the time of the July 1998 rating 
decision relevant to the Veteran's claim for service connection 
included his service treatment records and the February 1998 VA 
general medical examination report.  The additional evidence 
added to the record since the July 1998 rating decision includes 
the Veteran's June 2010 written statement, and his testimony at 
the June 2010 Board hearing, both of which assert that he injured 
his left ankle in a 1987 bicycle accident, was treated with a 
soft cast at that time, and currently experiences left ankle pain 
for which he takes Celebrex.

The RO denied the Veteran's claim for entitlement to service 
connection for a left ankle disorder in July 1998, and at that 
time, there was no evidence that a left ankle disorder was 
incurred in or aggravated by military service.  That continues to 
be the case.  The Veteran's written and oral lay statements as to 
his inservice injury and current pain are both redundant of 
evidence already of record; the inservice injury was documented 
in the service treatment records, and the Veteran's report of 
left ankle pain in the postservice period had already been 
recorded at the February 1998 VA examination.  However, there 
remains no evidence that a diagnosed left ankle disorder exists, 
and the Court has held that pain is only one criteria for 
determining whether a disability exists, and that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 
1356 (Fed. Cir. 2001).

Accordingly, although this evidence is new, as it had not been 
previously considered by VA, it is not material, as it does not 
raise the reasonable possibility of substantiating the Veteran's 
claim.  The Board thus finds that new and material evidence has 
not been submitted since the July 1998 rating decision to reopen 
the issue of entitlement to service connection for a left ankle 
disorder.  As new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).  Thus, the decision remains final, and the appeal is 
denied.

Back Disorder

The RO denied the Veteran's claim for entitlement to service 
connection for a back disorder in July 1998 on the basis that no 
chronic back disability existed.  The evidence of record at the 
time of the July 1998 rating decision relevant to the Veteran's 
claim for service connection included his service treatment 
records and the February 1998 VA general medical examination 
report.  The additional evidence added to the record since the 
July 1998 rating decision includes private and VA outpatient 
treatment records, and the Veteran's June 2010 Board hearing 
testimony.  The private treatment records include an April 2005 
magnetic resonant imaging test report showing discogenic and 
facet joint degenerative changes at the L4-L5 and L5-S1 
vertebrae, and a September 2005 private treatment record 
diagnosing spinal stenosis and lumbar spondylosis.  Moreover, the 
Veteran stated at his June 2010 Board hearing that he had 
experienced low back pain beginning after an air assault jump in 
service, which had continued through the present time.

These records clearly reflect that a back disorder is currently 
diagnosed.  Therefore, as evidence they are both new, as they had 
not been previously considered by VA, and material, as by 
reflecting a currently diagnosed back disorder, they raise the 
reasonable possibility of substantiating the Veteran's claim.  
The Board thus finds that new and material evidence has been 
submitted since the July 1998 rating decision with respect to the 
issue of entitlement to service connection for a back disorder 
since the July 1998 rating decision.  Therefore, the issue is 
reopened.  

Right Shoulder Disorder

The evidence of record at the time of the July 1998 rating 
decision relevant to the Veteran's claim for service connection 
included his service treatment records and the February 1998 VA 
general medical examination report.  The additional evidence 
added to the record since the July 1998 rating decision pertinent 
to the Veteran's claim of service connection includes the 
Veteran's June 2010 Board hearing testimony.

The RO denied the Veteran's claim for entitlement to service 
connection for a right shoulder disorder in July 1998, and at 
that time, there was no evidence of a chronic right shoulder 
disorder.  That continues to be the case.  The entirety of the 
postservice VA and private outpatient treatment records do not 
show a complaint of right shoulder symptomatology or a diagnosis 
of a right shoulder disorder.  Moreover, consideration has been 
given to the Veteran's report at his June 2010 Board hearing that 
he has occasional locking up of his right shoulder.  However, 
like the pain he reported at the February 1998 VA examination, 
the Veteran's occasional right shoulder locking is a symptom, not 
a disorder.  Sanchez-Benitez, 13 Vet. App. at 285.  Therefore, a 
diagnosed right shoulder disorder has yet to be diagnosed.

Accordingly, although this evidence is new, as it had not been 
previously considered by VA, it is not material, as it does not 
raise the reasonable possibility of substantiating the Veteran's 
claim.  The Board thus finds that new and material evidence has 
not been submitted since the July 1998 rating decision to reopen 
the issue of entitlement to service connection for a right 
shoulder disorder.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 
467.  Thus, the decision remains final, and the appeal is denied.

Service Connection Claims

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are clearly 
present in service or for a disease diagnosed after discharge 
from service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  Davidson, 581 F.3d at 1315-16.

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran claims that service connection for 
hypertension should be granted, because his service treatment 
records reflect blood pressure readings high enough to constitute 
hypertension.  He also asserts that because he was diagnosed with 
hypercholesterolemia during service, which it continues to be 
reflected in postservice laboratory testing, service connection 
is warranted.

Hypertension

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters of 
mercury (mm/Hg) or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 mm/Hg 
or greater with a diastolic blood pressure of less than 90 mm/Hg.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2009).  Also, 
hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  Id.  

There is no evidence of hypertension, as defined by VA 
regulations, in service.  At the Veteran's September 1997 service 
separation examination, a blood pressure reading was 148/80 
mm/Hg, but hypertension was not diagnosed.  He also reported a 
history of high blood pressure on his September 1997 report of 
medical history.  Subsequent to service, blood pressure readings 
at the February 1998 VA examination were 148/81 mm/Hg, 144/94 
mm/Hg, and 122/60 mm/Hg.  However, the examiner noted that the 
fluctuations in the Veteran's blood pressure readings during the 
examination reflected the Veteran's anxiety.  As noted above, a 
history of hypertension was noted in a March 1999 VA outpatient 
treatment record, borderline hypertension was diagnosed in an 
August 1999 VA outpatient treatment record, and hypertension was 
formally diagnosed in a May 2000 VA outpatient treatment record.  
Treatment for hypertension was continually noted in VA and 
private treatment records through September 2007, which show that 
hypertension medications were begun in 2002.

Despite the above, the evidence of record does not show that the 
Veteran's hypertension is related to service.  Hypertension, as 
defined by VA regulations, was not shown in service, at service 
separation in September 1997,  or within one year of service 
separation, to include at the February 1998 VA examination.  38 
C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101, Note (1).  
Indeed, the first evidence of diagnosed hypertension for VA 
purposes is in May 2000.  Moreover, there is no evidence 
submitted by or identified by the Veteran that relates his 
hypertension to his military service.  Although he has asserted 
that he had hypertension at service separation, the claims file 
does not reflect that the Veteran has the medical training to 
make such a determination on a clinical basis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, service 
connection for hypertension is not warranted.

Because there is no evidence of hypertension for VA purposes in 
service, did not manifest to a compensable degree within one year 
of service, and the probative and persuasive evidence of record 
does not relate the Veteran's hypertension to his military 
service, the preponderance of the evidence is against his claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Hypercholesterolemia

The Veteran's service treatment records show a history of 
elevated cholesterol readings, to include a notation of 
hypercholesterolemia on a September 1997 service treatment 
record.  Postservice VA and private treatment records dated from 
May 1999 through January 2006 also show elevated cholesterol 
readings.  However, despite documented inservice and postservice 
evidence of elevated cholesterol levels, service connection is 
not warranted for hypercholesterolemia.  Under applicable 
regulations, the term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  An elevated 
cholesterol level represents only a laboratory finding, and not 
an actual disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  A symptom such as high cholesterol, without a diagnosed 
or identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service connection 
may be granted.  Sanchez-Benitez, 13 Vet. App. at 285.  The Court 
has held that where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
as there is no basis in the law to grant the Veteran's appeal, 
the claim for service connection for hypercholesterolemia must be 
denied.

Withdrawal of Issues on Appeal

By a rating decision dated in June 2006, service connection for 
an acquired psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD), and service connection for a skin disorder, 
claimed as chronic skin rash, was denied.  The Veteran perfected 
an appeal as to these issues in January 2008.  However, on the 
record at his June 2010 Board hearing, the Veteran stated that he 
wished to withdraw these issues; he also submitted a written 
statement to that effect.

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
claimant or by his or her authorized representative.  38 C.F.R. § 
20.204(a).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (1).

In his January 2010 written statement and on the record at his 
June 2010 Board hearing, the Veteran requested that the issues of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD, and entitlement to service connection 
for a skin disorder, claimed as chronic skin rash, be withdrawn. 
Hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues, and as the 
Board consequently does not have jurisdiction to review the 
appeal with respect to those issues, they are dismissed.


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a headache disorder is 
reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the issue of 
entitlement to service connection for hypertension is reopened, 
and to that extent only, the appeal is granted.

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for a left ankle disorder is denied.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a back disorder is 
reopened, and to that extent only, the appeal is granted.

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for a right shoulder disorder is denied.

Service connection for hypertension is denied.

Service connection for hypercholesterolemia is denied.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD, is dismissed.

The issue of entitlement to service connection for a skin 
disorder, claimed as chronic skin rash is dismissed.

REMAND

As noted above, the Veteran's service treatment records show 
reports of headaches in service, and that headaches were first 
noted after service in a March 1999 VA outpatient treatment 
record.  At his June 2010 Board hearing, he reported that he had 
experienced headaches in varying frequency since his 1979 
inservice head injury, which also manifested more frequently 
after his Saudi Arabia service in the early 1990s.  With evidence 
of headaches in service, and evidence of headaches in the 
postservice period, the "low threshold" contemplated by 
McLendon v. Nicholson is met.  McLendon, 20 Vet. App. at 81.  
Accordingly, a VA examination must be conducted to determine the 
etiology of the Veteran's headaches.

The Veteran asserts that he first injured his back during an 
inservice air assault jump in the late 1970s, and has continued 
to have back pain since that time.  Service treatment records 
show complaints of back pain in May 1979 and March 1996, but not 
at the September 1997 service separation, where the clinical 
examination of the Veteran's back was normal.  As noted above, a 
diagnosed back disorder was first shown in the April 2005 private 
magnetic resonant imaging test.  The Veteran's statements as to 
his inservice back pain are competent lay evidence that he had 
those symptoms and that an injury may have occurred, despite lack 
of its documentation in the service treatment records.  See 
Davidson, 581 F.3d at 1315-16; Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005) (holding that lay evidence cannot be 
discarded merely because it is unaccompanied by contemporaneous 
medical evidence).  However, while there is clear evidence of a 
currently diagnosed back disorder, VA outpatient treatment 
records noted that the Veteran experienced an intercurrent back 
injury in August 2004, after bending to pick up a weight on the 
floor.  Accordingly, a VA examination is required to determine 
whether the Veteran's currently diagnosed back disorder is 
related to his military service.

The Veteran claims that his currently diagnosed diabetes 
mellitus, type 2, had its onset in service.  Service treatment 
records show a diagnosis of hyperglycemia on the September 1997 
service separation examination, but do not show a formal 
diagnosis of diabetes mellitus until the postservice period, when 
at a February 2000 VA outpatient visit, a fasting blood glucose 
test result was 175.  Although elevated glucose, like the 
hypercholesterolemia discussed above, is a laboratory finding and 
not a diagnosed disorder, it is beyond the purview of the Board 
to determine whether the hyperglycemia noted on service 
separation was the initial onset of the diabetes mellitus that 
was first diagnosed less than 3 years after his service 
separation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, VA examination is required so that a 
medical professional may opine as to the etiology of the 
Veteran's currently diagnosed diabetes mellitus, type 2.

The Veteran asserts that erectile dysfunction first occurred 
after he returned from service in Saudi Arabia in 1991, remitted 
for a short period, reoccurred approximately twice per month, and 
then began to occur on an increasingly frequent basis beginning 
in 1999 or 2000.  The service treatment records show no 
complaints of or diagnosis of erectile dysfunction, but 
postservice VA outpatient treatment records show treatment for 
erectile dysfunction beginning in September 2003.  A March 2005 
VA outpatient treatment record noted that the erectile 
dysfunction could possibly be due to hyperlipids, diabetes 
mellitus type 2, or the medications the Veteran was prescribed 
for those disorders.  Moreover, the possibility of erectile 
dysfunction as a manifestation of undiagnosed illness, especially 
in light of its onset immediately after the Veteran's Saudi 
Arabia service, must also be considered.  Therefore, remand is 
required so that a VA examination may be conducted.

The Veteran's service treatment records show that he sought 
treatment for painful tonsils, and loud snoring causing sleep 
interference, in November 1988 and December 1988.  By April 1989, 
he had undergone a tonsillectomy to treat these symptoms, and the 
related operative report noted upper airway obstruction.  
Subsequent to service, a September 2007 VA outpatient treatment 
record showed continued treatment for sleep apnea, with use of a 
CPAP machine since 2004.  The Veteran has asserted that his 
snoring and breathing problems are either a manifestation of 
undiagnosed illness, or symptoms of sleep apnea that continued to 
exist after the April 1989 tonsillectomy, as both his fellow 
solders and his wife have had long-term complaints of his 
snoring.  Therefore, a VA examination is required to determine 
the etiology of his sleep apnea.  

Finally, the Veteran's service treatment records show diagnoses 
of gastroenteritis in May 1984 and May 1985, and for gastritis in 
October 1988, as manifested by stomach pain, diarrhea, and 
stomach cramps.  In June 1997, a flexible sigmoidoscopy showed 
polyps, and the consequent colonoscopy resulted in a diagnosis of 
colonic telangiectasis.  Subsequent to service, VA and private 
treatment records dated from May 2003 through September 2007 
showed treatment for gastroesophageal reflux disease and 
gastroparesis, and a February 2007 colonoscopy showed left sided 
diverticulosis.  At his June 2010 Board hearing, the Veteran 
asserted that he had experienced stomach problems since the first 
diagnosis in 1984, and had continued to experience them since 
that time.  Additionally, in his June 2010 written statement, the 
Veteran alternatively asserted that his current gastrointestinal 
disorder might be due to the contaminants to which he was exposed 
during his Saudi Arabia service.  Accordingly, a VA examination 
is required to determine the etiology of his current 
gastrointestinal disorder, to include consideration of whether 
his current symptoms are manifestations of undiagnosed illness.

Accordingly, the issues of entitlement to service connection for 
a headache disorder, a back disorder, diabetes mellitus type 2, 
erectile dysfunction, sleep apnea, and a gastrointestinal 
disorder are remanded for the following actions:

1.  Schedule the Veteran for a VA 
neurological examination to determine the 
etiology of his headaches.  The claims 
folder and a copy of this Remand must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether the 
Veteran's headaches are at least as likely 
as not related to his military service, 
including but not limited to being a 
manifestation of undiagnosed illness, a 
residual of the Veteran's inservice May 
1979 head injury, or other inservice 
cause.  A complete rationale must be 
provided for all opinions expressed. 

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of any back disorder found.  The 
claims folder and a copy of this Remand 
must be made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether any back 
disorder found is at least as likely as 
not related to the Veteran's military 
service.  A complete rationale must be 
provided for all opinions expressed. 

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his currently diagnosed diabetes mellitus, 
type 2.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished. After review of the service 
treatment records and private and VA 
postservice treatment records, the 
examiner must render an opinion as to 
whether the Veteran's diabetes mellitus, 
type 2, had its onset in service, to 
include the notation of hyperglycemia on 
the September 1997 service separation 
examination, or is otherwise related to 
his military service.  A complete 
rationale for any opinion expressed must 
be included in the examination report. 

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his sleep apnea.  The VA examiner 
conducting this examination must have 
experience in diagnosing both Gulf War 
Syndrome and otolaryngology disorders.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner must 
state, based on a review of all service 
and postservice medical records in the 
claims file, whether the Veteran's sleep 
apnea is a manifestation of Gulf War 
Syndrome.  If the sleep apnea is not found 
to be a manifestation of Gulf War 
Syndrome, the examiner is to state whether 
it is a diagnosable disorder, and if so, 
whether the disorder is related to the 
Veteran's military service.  A complete 
rationale for all opinions must be 
provided.  

5.  Schedule the Veteran for a 
genitourinary examination to determine the 
etiology of his erectile dysfunction.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner must 
state, based on a review of all service 
and postservice medical records in the 
claims file, whether the Veteran's 
erectile dysfunction is a manifestation of 
Gulf War Syndrome.  If the erectile 
dysfunction is not found to be a 
manifestation of Gulf War Syndrome, the 
examiner is to state whether either 
symptom is, or each are, a diagnosable 
disorder(s), and if so, whether the 
disorder(s) are related to the Veteran's 
military service.  A complete rationale 
for all opinions must be provided.  

6.  Schedule the Veteran for a VA 
gastroenterology examination to determine 
the etiology of any current diverticulosis 
and/or other gastrointestinal disorder 
found.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the VA examiner in conjunction 
with the examination.  All indicated tests 
and studies are to be performed.  Based on 
review of the Veteran's pertinent medical 
history and with consideration of sound 
medical principles, the examiner should 
provide an opinion responding whether it 
is at least as likely as not (50 percent 
or better probability) that any current 
diverticulitis or other gastrointestinal 
disorder found on examination are related 
to the Veteran's military service, to 
include the gastrointestinal complaints 
noted in the service treatment records.  A 
complete rationale must be given for any 
opinion stated.  

7.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  If the Veteran 
does not report for the aforementioned 
examinations, obtain documentation showing 
that notice scheduling the examinations 
was sent to the last known address of 
record, and indicate whether any notice 
that was sent was returned as 
undeliverable.

8.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


